IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JALONI MCGHEE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2452

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 16, 2017.

An appeal from the Circuit Court for Duval County.
Adrian Soud, Judge.

Andy Thomas, Public Defender, and Maria Suber, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, BILBREY, and KELSEY, JJ., CONCUR.